ACCEPTED
                                                                                                01-15-00297-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           7/24/2015 4:26:56 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                          WINSTON E. COCHRAN, JR.
                               Attorney at Law
P.O. Box 2945                                                Tel. (713) 228-0264
                                                                          FILED IN
League City, TX 77574                                                1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     7/24/2015 4:26:56 PM
                                                             July   24, 2015
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk

Christophe r A. Prine
Clerk of the Court
Court of Appeals for the First District of Texas
301 Fannin, Room 208
Houston, TX 77002-2066

Re: Venzan t v. State , No. 01-15-00297-CR


Dear Mr. Prine:

        It has come to my attention that I am still listed as appellate counsel in Number
01-15-00297-CR, an appe al by Prentis R ay Venz ant. I represented Mr. Venzant a t his
trial in the 212 th District Co urt of Galveston County, but the district court appointed
attorney Tad Nelson to represent Mr. Venzant on appeal. Acc ordingly, I have no
authority to file a brief o n behalf of M r. Venzant. Please d irect all notices to Mr.
Nelson.

      Thank you for your assistance in this matter.

                                               Sincerely,


                                               ______________________________
                                               Winston E. C ochran, Jr.
                                               Attorney at Law
                                               Texas Bar No. 04457300


cc: Galveston County District Attorney